Citation Nr: 0202095	
Decision Date: 03/05/02    Archive Date: 03/15/02

DOCKET NO.  00-20 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than March 1, 2000, 
for the award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel






INTRODUCTION

The veteran had active service from January 1968 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted service connection 
for PTSD with an effective date of March 1, 2000.

The Board notes that the veteran's representative addressed 
the issue of entitlement to an increased rating for PTSD in a 
February 2002 written brief presentation, rather than the 
effective date issue currently on appeal.  The record 
reflects that the veteran was granted an increased rating for 
PTSD in a May 2001 rating decision.  Prior to receipt of the 
written brief presentation in February 2002, neither the 
veteran nor his representative had expressed disagreement 
with the May 2001 rating decision.  Therefore, it appears 
that the argument presented in February 2002 on the increased 
rating issue was inadvertent.  However, if the veteran does 
in fact disagree with the May 2001 rating decision, he or his 
representative should inform the RO in writing of this 
disagreement within the one year period for doing so.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for PTSD was 
received on September 26, 1997, more than one year after his 
discharge from service.

2.  The claim for service connection for PTSD was denied in a 
rating decision of September 1998.

3.  In response to the veteran's notice of disagreement with 
the denial of service connection for PTSD, the RO issued a 
Statement of the Case in January 1999.

4.  The veteran's substantive appeal was received in April 
1999.

5.  The veteran had PTSD due to service stressors when he 
filed his claim for service connection for this disability in 
September 1997.


CONCLUSION OF LAW

The criteria for an effective date of September 26, 1997, for 
the award of service connection for PTSD have been met.  38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, since the RO's most recent 
consideration of the veteran's claim, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations pertinent 
to the issue on appeal are liberalizing and are therefore 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
They essentially eliminate the requirement that a claimant 
submit evidence of a well-grounded claim, and provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record reflects that all information and evidence 
necessary to substantiate the veteran's claim has been 
obtained.  Moreover, the complete benefit sought on appeal is 
granted in this decision.  Therefore, there is no prejudice 
to the veteran as a result of the Board deciding this appeal 
without first affording the RO an opportunity to consider the 
claim in light of the regulations implementing the VCAA.  

II.  Analysis

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service or based on a claim reopened after a 
final disallowance will be the later of the date of receipt 
of claim or the date entitlement arose.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (2001).

Absent an appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
1991).  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 
20.1103 (2001).

An appeal consists of a timely filed notice of disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200.  A substantive appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the Statement of the Case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302. 

Some of the pertinent facts in this case are not in dispute.  
The veteran's claim for service connection for PTSD was 
received on September 26, 1997, more than one year after his 
discharge from service.  Subsequently received evidence 
establishes that the veteran had PTSD due to service 
stressors when the claim was filed.  The veteran's claim was 
denied in a rating decision of September 1998.  Shortly 
thereafter, the veteran submitted a notice of disagreement 
with the denial.  A Statement of the Case and a Supplemental 
Statement of the Case were issued in January 1999.  In those 
documents the RO essentially informed the veteran that his 
claim had been denied because a stressor supporting a 
diagnosis of PTSD had not been verified.

In its May 2000 decision granting service connection for 
PTSD, the RO held that the veteran did not perfect his appeal 
with the submission of a timely Substantive Appeal.  It 
interpreted a VA Form 9 received on March 1, 2000, as a claim 
to reopen and accordingly assigned an effective date of March 
1, 2000, for the award of service connection.  The veteran 
essentially argues that he did submit a timely Substantive 
Appeal and that the effective date for the grant of service 
connection should be the date of receipt of his original 
claim.

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals,'' or 
correspondence containing the necessary information.  If the 
Statement of the Case and any prior Supplemental Statements 
of the Case addressed several issues, the Substantive Appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed.  The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the Statement of the Case and any prior Supplemental 
Statements of the Case.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination, or determinations, being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in a Statement of 
the Case or a Supplemental Statement of the Case which is not 
specifically contested.  Proper completion and filing of a 
Substantive 
Appeal are the last actions the appellant needs to take to 
perfect an appeal.

The record reflects that in response to the Statement of the 
Case and Supplemental Statement of the Case, the veteran 
submitted a statement in April 1999 in which he stated that 
he disagreed with the denial of his claim and argued that he 
was subjected to several rocket attacks while assigned to the 
Long Binh Post.  Although he did not provide this information 
on a VA Form 9, he was not required to do so.  As noted 
above, the Board is required to construe arguments of a 
claimant in a liberal manner for purposes of determining 
whether they raise an issue on appeal.  In the Board's 
opinion, the veteran's April 2000 submission adequately 
alleges an error of fact in the RO's denial of his claim.  
Therefore, the Board concludes that the September 1998 rating 
decision denying the claim did not become final and that the 
proper effective date for the award of service connection is 
September 26, 1997, the date of receipt of the veteran's 
original claim.


ORDER

Entitlement to an effective date of September 26, 1997, for 
the award of service connection for PTSD is granted.  



		
Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

